department of the treasury internal_revenue_service washington d c see pa tax_exempt_and_government_entities_division apr e ’ j legend taxpayer a ira x financial_institution e financial_institution f financial advisor r date date date date date date amount m fund b fund b-1 page financial investment firm n dear this is in response to your request dated date submitted on your behalf by your authorized representative in which you request a ruling to waive the day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a under age maintained an individual_retirement_account ira ira x with financial_institution e as custodian taxpayer a asserts that on date amount m was transferred from ira x to a non-ira trust and that his failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to failures on the part of his financial advisor on whom he relied to manage his investments and errors committed by financial_institution f taxpayer a represents that on date under the advice of financial advisor r taxpayer a purchased an investment in fund b a fund controlled by financial_institution e to be held in ira x under the terms of the investment financial_institution f paid the ira custodial fees on behalf of the client for the first year financial advisor r set up and managed this account which as a real_estate_investment_trust reit is unusual compared to other ira investments because of its illiquid nature as a reit the custodian was not able to deduct its custodial fee from the account taxpayer a represents that he relied on financial advisor r to manage the account and that financial advisor r never disclosed that after the first year of pre-paid custodial fees the custodial fee would have to be paid_by taxpayer a taxpayer a further represents that financial advisor r neither paid the fee nor attempted to contacted taxpayer a about the need to pay the custodial fee after the expiration of the first year according to a statement provided by financial advisor r approximately six months after the initial investment in fund b financial advisor r terminated her relationship with her broker dealer and submitted a broker dealer change notification to financial_institution f however financial_institution f never completely processed the notification and eventually lost certain records on date two years after the initial investment in fund b financial_institution e issued a letter to taxpayer a requesting the payment of the dollar_figure custodial fee the letter states in the first paragraph that if this account holds a brokerage position and payment is not received within days then sufficient holdings will page be liquidated to satisfy fees which are due taxpayer a represents that he was confused about the letter because it also stated that if financial_institution e resigned as custodian they would distribute the assets to him but because of the nature of the account he did not receive an actual distribution of assets in addition he did not understand that he was responsible for paying the fees because he had relied on financial advisor r to handle his investments for the previous seven years and all the details on his fund b matters since the investment in fund b further due to the multiple investment strategies employed by financial advisor r and the large volumes of mail received on his accounts taxpayer a did not recognize that he had received a bill for the reit account taxpayer a was not expecting a bill and did not realize that an annual administrative fee would need to be paid from separate funds payment of the fee had been managed by financial advisor r the prior two years as a result of financial_institution f losing the broker dealer notification issued by financial advisor r to financial_institution f financial_institution f was unable to communicate to all interested parties that financial advisor r changed broker dealer affiliation accordingly financial advisor r never received notification from financial_institution e that its custodial fees were unpaid or that the assets of ira x had been transferred to fund b-1 since ira x account did not have cash available and the reit was not readily convertible to cash financial_institution e was not able to deduct the fee from the account itself as a consequence of the outstanding custodial fees on ira x on date financial_institution e transferred from ira x all shares of the trust corpus with a value of amount m to another financial_institution e trust fund fund b-1 a non-ira account taxpayer a represents that financial_institution e did not inform taxpayer a that amount m in ira x was transferred to fund b-1 other than reflecting the transfer in the next quarterly account statement the quarterly statement shows on its face the name of fund b as having four account numbers and a transfer of some shares between an account number owned by the ira to an account number with no identified ownership taxpayer a represents that a phone call was never made to him from financial_institution e explaining the nature of the problem taxpayer a represents that he was unaware that a custodial fee had to be paid_by him that he never received cash from the transaction initiated by financial_institution e and that the reit shares had never been liquidated but instead the reit shares were re-registered by financial_institution e financial_institution f that financial advisor r was associated with a new broker on date financial advisor r became a broker with financial investment firm n and on date financial advisor r sent an account maintenance request to financial_institution f on behalf of taxpayer a in order to communicate to page dealer in response to this request financial advisor r was notified by financial_institution f on date that ira x had been transferred to fund b-1 upon learning of this transfer for the first time financial advisor r immediately consulted with financial_institution f and financial_institution e representatives as well as with taxpayer a in order to re-instate ira x however financial advisor r was informed by financial_institution e that because the 60-day period had expired the transfer was not reversible internal_revenue_service form 1099-r was issued to taxpayer a showing amount m as a taxable_distribution based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount m sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 receipt such individual received any other amount described in section sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such page d a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you is consistent with your assertion that the failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to failures on the part of your financial advisor on whom you relied to manage your investments and errors committed by financial_institution f in processing financial advisor r's notification of change in her broker dealer relationship therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from ira x pursuant to this ruling letter taxpayer a is granted a period of days from the date of the issuance of this letter_ruling to make a rollover_contribution of amount m to a rollover ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution amount m will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact xxxxxxxxxxxxxxx xxxxxxx by phone at xxxxxxxxxxx or fax at xxxxxxx sincerely yours ee ioe laura b warshawsky manager employee_plans technical group deleted copy of ruling letter notice of intention to disclose enclosures
